Citation Nr: 0419915	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 24, 1999 
for the grant of a 40 percent evaluation for the veteran's 
service-connected pelvic tilt and low back pain.

2.  Entitlement to an effective date prior to June 24, 1999 
for the grant of a 10 percent evaluation for the veteran's 
service-connected sprained right ankle.

3.  Entitlement to an increased evaluation for pelvic tilt 
and low back pain, currently evaluated as 40 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right tibia and fibula fracture, currently evaluated as 20 
percent disabling.  

5.  Entitlement to an increased evaluation for a sprained 
right ankle, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The veteran requested a VA Travel Board hearing in his June 
2003 Substantive Appeal and was scheduled for such a hearing 
in March 2004.  However, he failed to report for that hearing 
and has subsequently provided no explanation for his failure 
to report.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

With regard to all issues on appeal, the Board observes that 
there has been insufficient development and notification 
under the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified under 38 U.S.C.A. §§ 5103, 5103A, and 5107 (West 
2002).  While the RO provided the veteran with the 
corresponding provisions of 38 C.F.R. § 3.159 (2003) in a May 
2003 Statement of the Case, he has not been given either a 
description of the evidence needed to substantiate his claims 
or a summary of the relative duties of the veteran and the RO 
in obtaining such evidence.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  Further action in this 
regard is needed prior to a further Board determination on 
these issues.

Also, with regard to the increased evaluation claims, the 
most recent VA examination addressing the veteran's service-
connected disabilities was conducted in 1999 and is too old 
to be used for current evaluation purposes.  As such, a more 
contemporaneous examination is needed.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the current severity and symptoms of his 
pelvic tilt and low back pain, residuals 
of a right tibia and fibula fracture, and 
sprained right ankle.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
For all disorders, the examiner must 
comment on the presence and extent of any 
painful motion or functional loss due to 
pain.  The examiner should also comment 
on whether the veteran's service-
connected pelvic tilt and low back pain 
is productive of secondary neurological 
impairment or ankylosis.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the veteran's claims of 
entitlement to increased evaluations for 
pelvic tilt and low back pain, residuals 
of a right tibia and fibula fracture, and 
a sprained right ankle should be 
readjudicated.  The RO must consider the 
newly revised provisions of 38 U.S.C.A. 
§ 4.71a concerning spine disorders in 
readjudicating the claim of entitlement 
to an increased evaluation for pelvic 
tilt and low back pain.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





